Citation Nr: 0822520	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and others




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 1969 
and from February 1979 to July 1980, to include a period of 
time in the Republic of Vietnam.  The veteran died in 
November 2002.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire.

The appellant's claim was remanded by the Board for further 
development in November 2006.  

A November 2007 rating decision denied the appellant's claim 
that there was clear and unmistakable error in a March 1999 
rating decision for assigning an effective date of May 28, 
1998 for the grant of a total rating based on individual 
unemployability.  Currently the file does not indicate that 
the appellant has submitted a notice of disagreement with 
respect to this decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam prior to 1970 and he died 
in 2002 due to acute myclogeneus leukemia (AML) which 
developed due to myelodysplastic syndrome (MDS).

2.  At the time of his death the veteran had service 
connection in effect for post-traumatic stress disorder 
(PTSD), a left ankle disability, and an acne disability and 
none of these disabilities have been related to the cause of 
the veteran's death.

3.  MDS and AML are not diseases associated with exposure to 
certain herbicide agents enumerated under 38 C.F.R. § 
3.309(e).

4. The competent medical evidence of record shows that the 
veteran's MDS and AML were not identified during service; 
there is no probative medical evidence of record that 
otherwise shows that the veteran developed MDS or AML as the 
result of herbicide exposure or to any other incident of 
service and contributed to his death.


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  

In a letter dated in January 2003 the VA informed the 
appellant of the types of evidence needed in order to 
substantiate her claim on appeal for service connection for 
the cause of the veteran's death.  This letter also informed 
the appellant of the division of responsibility between the 
appellant and VA for obtaining that evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  However, the January 2003 
letter did not contain all of the elements specified in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the U.S. 
Court of Appeals for Veterans Claims (Court) determined that, 
when adjudicating a claim for service connection for the 
cause of a veteran's death, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a claim for service connection for the cause of a veteran's 
death must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.

Since the January 2003 letter did not contain all of the 
elements specified by the Court in Hupp, error must be 
presumed because of this Hupp notice defect.  However, the 
Board finds that in this case, the error was not prejudicial 
to the appellant because in this case, considering the 
documents sent to the appellant, a reasonable person could be 
expected to understand what was needed to substantiate the 
claim from the notice that was provided to her.

This notice included the June 2004 statement of the case 
which informed the appellant of the disabilities for which 
the veteran had service connection in effect at the time of 
his death.  Additionally, the June 2004 statement of the 
case, the November 2006 Board remand decision, an August 2006 
hearing before the undersigned, and the November 2007 
supplemental statement of the case all informed the appellant 
of the evidence and information required to substantiate the 
appellant's claim based on a previously service-connected 
condition, as well as that required to substantiate the 
appellant's claim based on a condition not yet service-
connected.  These documents, including the hearing 
transcript, show that the appellant was invited to submit 
additional evidence in support of her claim.  The Board notes 
that the appellant submitted additional evidence in support 
of her claim in August 2006.  

The RO issued notice and development letters in March 2007 
which provided further information of the requirements for 
service connection for the cause of the veteran's death.  

Based on the above, the Board concludes that a reasonable 
person could be expected to understand from the notice which 
has been provided to the appellant of what information and 
evidence was needed to substantiate the appellant's claim for 
service connection for the cause of the veteran's death.  See 
Hupp.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below, 
the Board finds that the appellant is not prejudiced by a 
decision at this time.  Any question of appropriate notice 
regarding the claim pursuant to Dingess is mooted by the 
denial of her claim below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The information and evidence that have been 
associated with the claims file consist of service and post-
service medical records, the appellant's testimony before the 
undersigned Veterans Law Judge, internet articles, and other 
materials submitted by the appellant.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.

II. Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for certain specified diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

III.  Analysis

Initially the Board notes that the appellant does not claim, 
and the evidence does not show, that the veteran's death was 
in any way related to the veteran's service-connected 
disabilities, which were PTSD, a left ankle disability, and 
an acne disability.

Additionally, the Board notes that in August 2006 the 
appellant submitted a copy of a prior Board decision for 
another veteran wherein the Board granted service connection 
for MDS as a result of exposure to herbicides.  The appellant 
claims that this case shows that her husband also developed 
MDS as a result of exposure to herbicides during service and 
therefore service connection for the cause of the veteran's 
death should be granted.  The Board points out, however, that 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to a prior 
Board decision.  A Board decision in any other veteran's case 
is not a source of legal authority the Board may recognize, 
and is of no precedential value.  See 38 C.F.R. § 20.1303 
(2007).

VA treatment records reveal that in October 2002 the veteran 
reported a three to four week history of fatigue, anorexia 
and weight loss.  The veteran was diagnosed with MDS 
converting to monocytic AML.  The veteran was transferred to 
a private hospital in October 2002 and it was noted that the 
veteran had had macrocytic anemia and thrombocytopenia since 
1997.  It was also noted that the veteran's borderline low 
blood counts over several years likely heralded an MDS, which 
had evolved into AML.  The veteran's death certificate states 
that the veteran died in November 2002 of respiratory failure 
due to serratia marcenscans bacteremia, due to neutroenia, 
due to acute myclogeneus leukemia.  The death certificate 
indicates that the veteran had had acute myclogeneus leukemia 
for weeks.

The appellant provided testimony before the undersigned 
Veterans Law Judge in July 2006.  The appellant asserted that 
the veteran died from AML.  She noted that the veteran had 
had MDS that evolved into leukemia.  She asserted that MDS 
has been proven to be caused by Agent Orange.  The appellant 
testified that the veteran was exposed to Agent Orange very 
heavily while serving in Vietnam in 1968 and 1969.  The 
appellant also pointed out that chronic lymphocytic leukemia 
(CLL) has been determined to be caused by exposure to Agent 
Orange and she noted that AML is very similar to CLL, and she 
asserted that AML therefore should also be found to be 
related to Agent Orange exposure.  

The Board notes that the veteran had service in the Republic 
of Vietnam.  Therefore, it is presumed that the veteran had 
exposure to herbicide agents during service.  However, the 
Board also notes that MDS and AML are not included as 
presumptive disorders under the law.  See 38 C.F.R. § 
3.309(e).  Therefore, service-connection must be denied for 
the cause of the veteran's death on a presumptive basis.  
While the appellant maintains that CLL is one of the 
presumptive disorders contained in 38 C.F.R. § 3.309(e) and 
that AML is similar to CLL, the fact remains that AML is not 
one of the presumptive disorders under the law.

Notwithstanding the presumption provisions of 38 C.F.R. 
§ 3.309(e), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Thus, presumption is not the sole method for 
showing causation.

The Board notes that the appellant has sent in numerous 
internet articles regarding MDS, AML, and Agent Orange.  
However, none of these articles state that exposure to Agent 
Orange causes MDS or AML.  One of these articles discussing 
AML, which was printed by the appellant in May 2006, notes 
that exposure to benzene, cigarettes smoking, and prior 
exposure to chemotherapy drugs have been linked to AML.

In March 2007, the RO contacted the Commanding Officer of 
Headquarters, U.S. Naval Mobile Construction Battalion in 
Fort Carson, Colorado and the Commanding Officer of 
Headquarters, U.S. Naval Mobile Construction Battalion, 
Tucson Arizona and requested verification that the veteran 
was exposed to toxic substances, such as pesticides or 
benzene, during his service.  Neither was able to provide any 
information regarding the veteran.  In June 2007, the Service 
Department replied that there was no evidence in the 
veteran's personnel file to substantiate an exposure to any 
type of toxic substance while the veteran was attached to 
Navy Mobile Construction Battalion 12.

Since the record contains no indication that the veteran was 
exposed to benzene, pesticides, or any other toxic agent 
other than Agent Orange, the Board finds that the veteran's 
death was not related to exposure to benzene, pesticides, or 
any other non-herbicide toxic agent.

The appellant submitted a March 2003 letter from a physician 
at the private hospital that treated the veteran just prior 
to his death.  The physician stated that he thought that the 
veteran had MDS which eventually transformed into AML.  He 
noted that the risk factors for developing MDS and AML are 
varied and with respect to the veteran included a history of 
tobacco use and his being over 60 years old.  The physician 
stated that exposure to Agent Orange has not been linked to 
either MDS or AML.  He did note that the veteran's particular 
type of leukemia may be associated with exposure to chemical 
solvents or insecticides.  The doctor went on to discuss a 
study that showed that people exposed to solvents, 
insecticides, or petroleum products were more likely to 
develop AML.  The physician noted that the study may not be 
applicable to the veteran since Agent Orange was not 
specifically cited in the study, but that it did suggest a 
possible link between AML and exposure to pesticides.  
Finally the physician stated that he could not positively 
link the veteran's MDS and leukemia to his exposure to Agent 
Orange, but that there was some small but intriguing evidence 
to suggest that his exposure to pesticides may have played a 
role in his leukemia.

The Board does not find the March 2003 physician's statement 
to be helpful to the appellant's claim.  The physician 
specifically noted that the study he examined did not discuss 
exposure to Agent Orange.  This physician also specifically 
stated that he could not positively link the veteran's MDS 
and leukemia to his exposure to Agent Orange.  While the 
physician stated that there was some evidence to suggest that 
the veteran's exposure to pesticides may have played a role 
in the veteran's leukemia, the Board notes that there is no 
evidence indicating that the veteran was exposed to 
pesticides.  It is presumed that the veteran was exposed to 
herbicides, not pesticides.  Additionally, this physician 
specifically noted that the veteran had recognized risk 
factors for the development of MDS and AML, including a 
history of smoking and the veteran being over 60 years old.  
Consequently, the Board finds that the March 2003 physician's 
statement provides no evidence indicating that the veteran 
developed MDS or AML due to his military service.

The veteran's claims file was examined by a VA physician and 
she provided statements regarding the veteran dated in 
August, September, and October 2007.  In August 2007 the 
physician stated that the veteran had a long history of bone 
marrow problems and ultimately was diagnosed with acute 
myelogenous leukemia (AML).  She noted that the veteran had 
presumed exposure to Agent Orange through his service in 
Vietnam.  She stated that she conducted a thorough review of 
the available medical literature.  She noted that the 
available studies are of insufficient quality, consistency or 
statistical power to as of yet permit a conclusion regarding 
the presence or absence of an association between Agent 
Orange and AML.  She noted that it was therefore at least as 
likely as not that the veteran's AML was a result of his 
exposure to Agent Orange.

In September 2007, the VA physician who reviewed the 
veteran's records stated that given that continued studies of 
veterans exposed to Agent Orange are ongoing, it is likely 
that all of the hematologic abnormalities related to Agent 
Orange have not yet been delineated.  She then stated that it 
is thus, impossible to conclude that this veteran's MDS and 
subsequent AML are not the result of Agent Orange.  She also 
stated that it is impossible to conclude that they are the 
result.  Thus the conclusion was arrived at that it is as 
least as likely as not that this veteran's death was related 
to his Agent Orange exposure.

In October 2007 the VA physician stated that that 
unfortunately after extensive research, an opinion cannot be 
offered without resorting to sheer speculation.

The Board recognizes that this VA physician opined in August 
and September 2007 that it was at least as likely as not that 
the veteran's AML was a result of exposure to Agent Orange.  
However, the Board does not find these opinions to have any 
probative value.  In particular, the VA physician preceded 
these opinions with the statements to the effect that it is 
impossible to conclude that this veteran's myelodysplasitc 
syndrome and subsequent AML were the result of Agent Orange.  
Furthermore, this same VA physician concluded in October 2007 
that an opinion with regard to whether the veteran's cause of 
death was related to Agent Orange exposure could not be 
offered without resorting to sheer speculation.  
Consequently, the Board concludes that the August and 
September 2007 VA opinions which on their face are vaguely 
favorable to the appellant amount to no more than 
speculation.  Conjectural or speculative opinions which 
suggest no more than some remote possibility of an 
etiological relationship (in this case between presumed 
exposure to Agent Orange and the veteran's development of MDS 
or AML) are insufficient to support a grant of service 
connection.  See 38 C.F.R. § 3.102 (2007).  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

In conclusion the Board notes that the veteran first 
developed MDS and AML many years after discharge from service 
and there is no medical evidence, other than that related to 
Agent Orange exposure, linking those disabilities to the 
veteran's period of service.  While the March 2003 private 
physician statement and the August and September 2007 VA 
physician statements indicate that there is a possibility 
that the veteran's development of AML or MDS could have been 
related to Agent Orange exposure, those statements have been 
found to be speculative at best and not to be probative 
evidence with which to support the appellant's claim.  The 
Board finds that the lack of any medical evidence of a 
positive link between Agent Orange exposure and the 
development of AML/MDS, considered along with the March 2003 
physician statement that the veteran had other actual risk 
factors for the development of MDS and leukemia, such as a 
history of cigarette smoking and his age, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


